411 S.E.2d 491 (1992)
261 Ga. 806
MEDERS
v.
The STATE.
No. S91P1361.
Supreme Court of Georgia.
January 9, 1992.
*492 James K. Jenkins, Maloy & Jenkins, Atlanta, Andru H. Volinsky, Concord, for Jimmy Fletcher Meders.
Glenn Thomas, Jr., Dist. Atty., Brunswick, John B. Johnson, III, Asst. Dist. Atty., Jesup, Michael J. Bowers, Atty. Gen., Atlanta, for the State.
C.A. Benjamin Woolf, Atty., State Law Dept., Atlanta, Attorney Register.
Patsy Morris, Atlanta, Joseph L. Chambers, Sr., Pros. Attys.' Council, Smyrna.
CLARKE, Chief Justice.
Jimmy Fletcher Meders was convicted in Glynn County of malice murder and armed robbery and sentenced to death. He appealed to this court. We issued an opinion addressing the issues raised on appeal but deferring a sentence review until after proceedings on remand we ordered (at the state's request) to address the issue of trial counsel's effectiveness. Meders v. State, 260 Ga. 49(10), 389 S.E.2d 320 (1990). On remand, the trial court conducted a hearing on the issue of effectiveness of counsel and concluded that Meders had not been denied effective assistance of counsel. The court issued a nine-page order fully explaining its conclusion that Meders' trial counsel was effective. The case is again in this court for review of the proceedings on remand and for the sentence review required by OCGA § 17-10-35.[1]
1. Meders argues the trial court should have appointed to assist him at the remand hearing a mental health expert, a jury composition expert, and a criminal defense attorney to testify as an expert witness on the issue of ineffectiveness.
Meders was represented by two attorneys in the remand proceedings. He was not entitled to the appointment of a third attorney to testify as an expert witness about how properly to try a death penalty case. Nor was expert assistance necessary to determine whether or not the jury lists fairly represented the population of Glynn County. See Spivey v. State, 253 Ga. 187(7a), 319 S.E.2d 420 (1984). Finally, it was not an abuse of discretion to deny Meders' motion for independent psychological assistance. See Christenson v. State, 261 Ga. 80(2), 402 S.E.2d 41 (1991).
2. The trial court's nine-page order persuasively demonstrates that Meders has failed to overcome the "strong presumption" that Meders' trial counsel performed effectively. Ferrell v. State, 261 Ga. 115(3), 401 S.E.2d 741 (1991).
3. The jury found the presence of two statutory aggravating circumstances supporting its imposition of a death sentence: (1) the offense of murder was committed while the defendant was engaged in the commission of armed robbery, and (2) the defendant committed the offense of murder for the purpose of receiving money or any other thing of monetary value. See OCGA § 17-10-30(b)(2) and (b)(7). The evidence supports these findings. OCGA § 17-10-35(c)(2).
4. We do not find that Meders' death sentence was imposed as the result of passion, prejudice or other arbitrary factor. OCGA § 17-10-35(c)(1). His death sentence is neither excessive nor disproportionate to sentences imposed in similar cases, considering both the crime and the defendant. OCGA § 17-10-35(c)(3). The similar cases listed in the Appendix support *493 the imposition of a death sentence in this case.
Judgment affirmed.
WELTNER, P.J., and BELL, HUNT, BENHAM and FLETCHER, JJ., concur.
APPENDIX
Miller v. State, 259 Ga. 296, 380 S.E.2d 690 (1989); Lee v. State, 258 Ga. 82, 365 S.E.2d 99 (1988); Frazier v. State, 257 Ga. 690, 362 S.E.2d 351 (1987); Ford v. State, 257 Ga. 461, 360 S.E.2d 258 (1987); Romine v. State, 256 Ga. 521, 350 S.E.2d 446 (1986); Cargill v. State, 255 Ga. 616, 340 S.E.2d 891 (1986); Ingram v. State, 253 Ga. 622, 323 S.E.2d 801 (1984); Finney v. State, 253 Ga. 346, 320 S.E.2d 147 (1984); Spivey v. State, 253 Ga. 187, 319 S.E.2d 420 (1984); Roberts v. State, 252 Ga. 227, 314 S.E.2d 83 (1984); Putman v. State, 251 Ga. 605, 308 S.E.2d 145 (1983); Mincey v. State, 251 Ga. 255, 304 S.E.2d 882 (1983); Wilson v. State, 250 Ga. 630, 300 S.E.2d 640 (1983); Rivers v. State, 250 Ga. 288, 298 S.E.2d 10 (1982); Jones v. State, 249 Ga. 605, 293 S.E.2d 708 (1982); Berryhill v. State, 249 Ga. 442, 291 S.E.2d 685 (1982); Solomon v. State, 247 Ga. 27, 277 S.E.2d 1 (1981); Dick v. State, 246 Ga. 697, 273 S.E.2d 124 (1980); Jones v. State, 243 Ga. 820, 256 S.E.2d 907 (1979); Amadeo v. State, 243 Ga. 627, 255 S.E.2d 718 (1979); Corn v. State, 240 Ga. 130, 240 S.E.2d 694 (1977); Peek v. State, 239 Ga. 422, 238 S.E.2d 12 (1977); Birt v. State, 236 Ga. 815, 225 S.E.2d 248 (1976); Pulliam v. State, 236 Ga. 460, 224 S.E.2d 8 (1976); Dobbs v. State, 236 Ga. 427, 224 S.E.2d 3 (1976); Goodwin v. State, 236 Ga. 339, 223 S.E.2d 703 (1976); Mitchell v. State, 234 Ga. 160, 214 S.E.2d 900 (1975); Moore v. State, 233 Ga. 861, 213 S.E.2d 829 (1975); Gregg v. State, 233 Ga. 117, 210 S.E.2d 659 (1974).
NOTES
[1]  The remand hearing took place March 26, 1991. The trial court issued its order on July 10, 1991. The case was docketed in this court on July 17, 1991. Oral arguments were heard on September 24, 1991.